SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. NOTICE TO THE MARKET TIM Participações SA ("Company") (BOVESPA: TIMP3, and NYSE: TSU), a company which controls directly TIM Celular SA and Intelig Telecom Ltda., and indirectly TIM Fiber SP Ltda. and TIM Fiber RJ SA, the Company brings to the attention of its shareholders and the general public that with reference to rumors about a possible restriction on the marketing of its services, is unaware of such an extreme measure, and the fundamentals of it.
